                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 DANIEL PATILLO,                                     Case No. 3:19-cv-0640-YY

                Plaintiff,                           ORDER

        v.

 LINCOLN COUNTY COURT SYSTEM,

                Defendant.


Michael H. Simon, District Judge.

       United States Magistrate Judge Youlee Yim You issued Findings and Recommendations

in this case on September 9, 2019. ECF 10. Magistrate Judge You recommended that the Court

dismiss Mr. Patillo’s claims without prejudice. No party has filed objections. For the reasons that

follow, the Court ADOPTS the Findings and Recommendations.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C. §

636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations, “the



PAGE 1 – ORDER
court shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       If no party objects, the Act does not prescribe any standard of review. See Thomas v. Arn,

474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended

to require a district judge to review a magistrate’s report to which no objections are filed.”);

United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the

court must review de novo magistrate judge’s findings and recommendations if objection is

made, “but not otherwise”).

       Although review is not required in the absence of objections, the Act “does not preclude

further review by the district judge[] sua sponte . . . under a de novo or any other standard.”

Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ. P. 72(b)

recommend that “[w]hen no timely objection is filed,” the court review the magistrate judge’s

findings and recommendations for “clear error on the face of the record.”

       No party having made objections, this Court follows the recommendation of the Advisory

Committee and reviews Magistrate Judge You’s Findings and Recommendations for clear error

on the face of the record. No such error is apparent. Accordingly, the Court ADOPTS Magistrate

Judge You’s Findings and Recommendation (ECF 10) and dismisses Mr. Patillo’s claims

without prejudice.

       IT IS SO ORDERED.

       DATED this 6th day of November, 2019.


                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 2 – ORDER
